UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7906



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


THOMAS DALE HANLIN, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-99-
583)


Submitted: April 29,2004                       Decided:   May 4, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Dale Hanlin, Jr., Appellant Pro Se. James Gerard Pyne,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Thomas Dale Hanlin, Jr. appeals the district court’s

order denying his motion “for Order Directing Attorney of Record to

Surrender Defense File.”   We have reviewed the record and find no

reversible error.    Accordingly, we affirm the district court’s

order.   See United States v. Hanlin, No. CR-99-583 (D. Md. Nov. 25,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -